Order issued Noeiiiher 13. 2(312




                                          In The
                              Q.tiurt f ipi{a
                      Eift1i OIitrirt uf rxaa at 1afta
                                    No. 05-1 1-01093-CV


                   MORRISON SEIFIRT MURPHY, INC., Appellant

                                            V.

                                   BU(K ZION, Appellee


                                        ORDER

                    Appellant’s motion For rehearing is hereby DENIED.

                                                                     /_*/
                                                     /         /
                                                             ••...,//J   jL
                                                   DOUGLA,/S. LANG        //
                                                   JUSTICb               U